DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-13 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritchie (US 7,685,837).
Regarding claim 1, Ritchie discloses a detachable quick-freezing food storage case for a refrigerator (refer to Figs. 1-8), comprising: 
a storage case body (202) fitting a freezer compartment liner (104, Fig. 2) through a pull mechanism (refer to slide assembly 206); and 

case body (refer to Fig. 5), wherein:
the quick-freezing fan assembly comprises a quick-freezing fan support (208) secured to the storage case body (by means of rear wall 214 including cutout portion 216) and a quick-freezing fan (262) securely mounted on the quick-freezing fan support;
the quick-freezing fan support (208) includes an air inlet (refer to Fig. 5 below and Fig. 6) positioned in accordance with the quick-freezing fan (262);
the storage case body includes a return air inlet (220);
the quick-freezing fan support (208) surrounds an air outlet (refer to portion 250 of the fan support which surrounds an air outlet from air conduit 253 as can be seen from Figs. 4 and 6) on a cold air duct board (253) to form an air circulation path from the air outlet, through the air inlet, to the return air inlet (refer to the air circulation path as can be seen from the broken line arrow in Fig. 6);
the storage case body (202) is further including a cover (342) fitting the storage case body; and
the quick-freezing fan (262) is connected to a main control panel (123), the main control panel (123) being connected to a display control panel (124).


    PNG
    media_image1.png
    410
    747
    media_image1.png
    Greyscale


Regarding claim 2, Ritchie meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ritchie discloses wherein a slide rail (218) is respectively disposed on two side surfaces of the storage case body; and the freezer compartment liner includes guide rails (242) fitting the slide rails.

Regarding claim 5, Ritchie meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ritchie discloses wherein the quick-freezing fan support (refer to the portion of the support as can be seen from Fig. 3) includes projecting edges (184) each having a first positioning hole (refer to Fig. 3), wherein a rear part of the storage case body (in the instant case, 180 is being considered as the rear part of the body) includes second positioning holes (refer to Fig. 3 below) for aligning with the first positioning holes for receiving screws (refer to Fig. 3 below) to secure the quick-freezing fan support to the storage case body.


    PNG
    media_image2.png
    433
    536
    media_image2.png
    Greyscale


Regarding claims 8 and 18, Ritchie meets the claim limitations as disclosed above in the rejection of claims 1 and 12. Further, Ritchie discloses wherein, when a quick-freezing function is selected using the display control panel, the main control panel sends out a signal causing the quick-freezing fan to run at a high speed to deliver cold air into the storage case body to quickly freeze food contained therein (refer to col. 6, lines 16-20 and 28-29).

Regarding claims 9 and 19, Ritchie meets the claim limitations as disclosed above in the rejection of claims 8 and 18. Further, Ritchie discloses wherein, when the quick-freezing fan runs at a high speed (refer to col. 6, lines 16-20), return air from within the storage case body is delivered to the freezer compartment through the return air inlet (refer to the broken line arrow as can be seen from Fig. 6), and the return air goes back to an evaporator of the refrigerator (refer to Fig. 8 and col. 7, lines 12-14).

Regarding claim 10, Ritchie meets the claim limitations as disclosed above in the rejection of claim 8. Further, Ritchie discloses wherein, to ensure a low temperature in other parts of the freezer compartment, the quick-freezing fan stops after running for a predetermined time period (refer to col. 6, lines 28-29, wherein the main control panel energizes and de-energizes the fan in order to maintain a temperature, therefore, having the capability of stopping the quick-freezing fan after running for a predetermined time period), after which the refrigerator automatically exits the quick-freezing function and resumes a normal mode.
For clarity, the recitation “to ensure a low temperature in other parts of the freezer compartment, the quick-freezing fan stops after running for a predetermined time period, after which the refrigerator automatically exits the quick-freezing function and resumes a normal mode” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Ritchie meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 11, Ritchie discloses a refrigerator comprising: the detachable quick-freezing food storage case of claim 1.

Regarding claim 12, Ritchie discloses a refrigerator comprising:

a main control panel (123) connected to the display control panel;
a freezer compartment including a freezer compartment liner (104, Fig. 2) and a cold air duct board (253) having an air outlet; 
a detachable quick-freezing food storage case comprising:
a storage case body (202) fitting the freezer compartment liner through a pull mechanism (refer to slide assembly 206); and
a quick-freezing fan assembly integrally assembled with a rear part of the storage case body, wherein:
the quick-freezing fan assembly comprises a quick-freezing fan support (208) secured to the storage case body and a quick-freezing fan (262) securely mounted on the quick-freezing fan support (refer to Fig. 5); 
the quick-freezing fan support (208) includes an air inlet (refer to annotated Fig. 5 above) positioned in accordance with the quick-freezing fan;
the storage case body includes a return air inlet (220);
the quick-freezing fan support surrounds the air outlet on the cold air duct board (refer to Figs. 4 and 6) to form an air circulation path from the air outlet, through the air inlet, to the return air inlet (refer to the broken line arrow as can be seen from Fig. 6);
the storage case body further includes a cover (232) fitting the storage case body; and
the quick-freezing fan is connected to the main control panel (refer to col. 6, lines 28-29).

Regarding claim 13, Ritchie meets the claim limitations as disclosed above in the rejection of claim 12. Further, Ritchie discloses wherein a slide rail (218) is respectively disposed on two side surfaces of the storage case body; and the freezer compartment liner includes guide rails (242) fitting the slide rails.

Regarding claim 20, Ritchie discloses a detachable quick-freezing food storage case for a refrigerator, comprising:
a storage case body (202) fitting a freezer compartment liner (104, Fig. 2) through a pull mechanism (refer to slide assembly 206); and
a quick-freezing fan assembly integrally assembled with a rear part of the storage case body, wherein:
the quick-freezing fan assembly comprises a quick-freezing fan support (208) secured to the storage case body and a quick-freezing fan (262) securely mounted on the quick-freezing fan support;
the quick-freezing fan support (208) includes an air inlet (refer to annotated Fig. 5 above) positioned in accordance with the quick-freezing fan;
the storage case body includes a return air inlet (220); and
the quick-freezing fan support (208) surrounds an air outlet (refer to portion 250 of the fan support which surrounds an air outlet from air conduit 253 as can be seen from Figs. 4 and 6) on a cold air duct board (253) to form an air circulation path (refer to the broken line arrow as can be seen from Fig. 6) from the air outlet, through the air inlet, to the return air inlet.

Regarding claim 21, Ritchie meets the claim limitations as disclosed above in the rejection of claim 20. Further, Ritchie discloses wherein: when a quick-freezing function is selected using the display control panel, the main control panel sends out a signal causing the quick-freezing fan to run at a high speed (refer to col. 6, lines 16-20 and 28-29) to deliver cold air into the storage case body to quickly freeze food contained therein, and when the quick-freezing fan runs at a high speed, return air from within the storage case body is delivered to the freezer compartment through the return air inlet (220), and the return air goes back to an evaporator of the refrigerator (refer to Fig. 8 and col. 7, lines 12-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US 7,685,837).
Regarding claims 3 and 14, Ritchie meets the claim limitations as disclosed above in the rejection of claims 1 and 12. Further, Ritchie discloses a surface on a leg side (refer to Fig. 5 below) is attached to the cold air duct board (attached to board 253 by means of portions 250 and 254); and a surface on an inclined wall (refer to Fig. 5 below) is fitly secured to an oblique surface (refer to Fig. 7 below) of the rear part of the storage case body.
While Ritchie discloses the quick-freezing fan support, Ritchie fails to explicitly disclose wherein a cross section of the quick-freezing fan support is in a shape of a right triangle, the surface on the inclined wall being the hypotenuse.
However, it has been held that absent persuasive evidence that the particular configuration of a device (in the instant case, the cross section having a shape of a right triangle) are significant, then to change the shape of the device would be a matter of choice of a person having ordinary skill in the art.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ritchie such that the cross section of the quick-freezing fan support is in a shape of a right triangle, since it would be a matter of choice of a person having ordinary skill in the art.


    PNG
    media_image3.png
    745
    652
    media_image3.png
    Greyscale


Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US 7,685,837) in view of Wetekamp (US 2009/0284157).
Regarding claims 4 and 15, Ritchie meets the claim limitations as disclosed above in the rejection of claims 1 and 12. Further, Ritchie discloses wherein the main control panel (123) is disposed on a top part of the refrigerator (refer to Fig. 1), but fails 
However, Wetekamp teaches a control for a refrigerator door, comprising a display control panel (refer to control panel 110) disposed on a door body (refer to freezer door 12) of a refrigerator.
One having ordinary skill in the art of refrigeration would recognize that by providing the display control panel on a door body of the refrigerator, it will allow the user to have access to said display without opening the refrigerator door such that air within the freezer won’t escape each time the door is opened, and therefore, increasing the cooling efficiency.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ritchie such that the display control panel is disposed on a door body of the refrigerator, in order to increase the cooling efficiency in view of the teachings by Wetekamp along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US 7,685,837) in view of Ren (US 2014/0216084).
Regarding claims 6 and 16, Ritchie meets the claim limitations as disclosed above in the rejection of claims 1 and 12. Further, Ritchie discloses that when a quick-freezing function is selected using the display control panel, the main control panel sends out a signal causing the quick freezing fan (262) to direct cool air at an increased velocity compared with a velocity of the air circulating through the freezer storage 
However, Ren further teaches a refrigerator including a quick-freezing chamber, wherein when a quick-freezing function is selected, it causes an original freezing fan in the refrigerator to run at low speed (refer to par. 15, lines 1-5, wherein a controller controls a freezing fan to stop working, therefore, having the capability of forcing said original freezing fan to lower its speed until stopped), so as to make the quick-freezing chamber strong cold (refer to par. 51, lines 1-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ritchie such that the signal causes an original freezing fan in the refrigerator to run at low speed in view of the teachings by Ren, in order to make the quick-freezing food storage case strong cold.

Regarding claims 7 and 17, Ritchie as modified meets the claim limitations as disclosed above in the rejection of claims 6 and 16. Further, Ritchie as modified discloses wherein the signal further causes the quick-freezing fan in the refrigerator to run at a high speed (refer to par. 51, lines 3-7).

Response to Arguments
Applicant's arguments filed on 12/29/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 2-4 of the remarks that Richie fails to teach or suggest the recitation of “a quick-freezing fan support secured to the storage case This argument has been considered but is not persuasive.
Absent a special definition, the words of the claims have been afforded the broadest reasonable interpretation in keeping with the standard set forth in MPEP 2111. In the instant case, the examiner is considering the term “secured” to be connected; brought into contact. As can be seen from figures 5-6, the quick freezing fan support 208 is considered to be secured to a rear wall 214 of the storage case body 202 by means of a cutout portion 216 when the storage case body is completely inserted within the freezer compartment. Specifically, there is no requirement that the quick freezing fan support is completely fixed to the storage case body.
For at least the reasons disclosed above, claims 1-21 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763